Hamer, J.,
dissenting.
The verdict ought not to have been received.- As it is now divided, it is not the verdict that the jury agreed, upon. The verdict which they returned was clearly a compromise. If a verdict is to be regarded as the expression of the jury in the case, it should be. what they have said. If they attempt to say something that is outside of the proper issues in the case, then all that they say on the subject should be rejected. No court should be allowed to substitute any sort of conception of the trial judge in *646place of what the jury have solemnly agreed upon, whether it is correct or not. If the verdict is so far erroneous that it should not be considered, then it ought not to be received. That the verdict may be cut in two is an arbitrary assumption of the judge who attempts to substitute his view of what is legal in place of the jury’s view of what is right. This cannot be accepted as the verdict, unless the court might properly have directed it. That it could not do if there was a fact properly before it to try.